American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share and per share data) Unaudited March 31 ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Securities held to maturity Total securities Restricted stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Net Loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest-bearing $ $ Demand deposits interest-bearing Money market deposits Savings deposits Time deposits Total deposits Short-term borrowings: Customer repurchase agreements Other short-term borrowings - Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Common stock, $1 par, 10,000,000 shares authorized, 6,123,275 shares outstanding at March 31, 2010 and 6,079,161 shares outstanding at March 31, 2009 Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss), net ) Total shareholders' equity Total liabilities and shareholders' equity $ $ American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended March 31 Interest and Dividend Income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Dividends 23 22 Other interest income 91 88 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings Interest on long-term borrowings 64 Interest on customer repurchase agreements Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Brokerage fees 21 57 Securities gains (losses), net ) - Impairment of securities - - Net loss on foreclosed real estate (3
